Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the large composite piece” lacks proper antecedent basis as no large composite piece has been previously defined. It is suggested that the work “piece” be changed to --part--. 
In claim 5, line 6-7, the claim recites “the second location”, however the claim is referring to the third attachment mechanism which is associated with the third location. It is suggested that on line 6, the word “second” be changed to --third--.
In claim 7, line 4, “the large composite piece” lacks proper antecedent basis as no large composite piece has been previously defined. It is suggested that the work “piece” be changed to --part--.
In claim 16, line 4, “the large composite piece” lacks proper antecedent basis as no large composite piece has been previously defined. It is suggested that the work “piece” be changed to --part--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 11, 13, 14, and 20 of copending Application No. 16/525,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier patent claims that one skilled in the art would have employed mandrel segments having a lower coefficient of thermal expansion than the substructure wherein the mandrel segments are attached at one attachment which is fixed and attached at a second attachment which is moveable. Additionally the earlier claims include discussion of how the substructure is arranged on a hub for rotation as well as the formation of a large composite part having a length of at least 5 meters. Issuance of a second patent on such overlapping subject matter without a terminal disclaimer would unfairly extend applicant’s exclusive right to the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Upon the filing of an appropriate terminal disclaimer, as well as the correction of the identified 112 issues noted above, the claims herein stand allowable over the prior art of record. The closest prior art of record is Bright (US 3165569), Nelson et al (US 5071506), Anderson (US 2794481), all taught the formation of composites on a mandrel which was expanded as a function of having been formed from a material having a larger coefficient of thermal expansion than the fibers material wound on the mandrel so that during curing the mandrel expanded to apply internal pressure to the windings. None taught mandrel segments attached at two points where one was fixed and the other capable of movement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746